By the Court.

Wilson, Ch. J.
The defendants are sued as surviving partners of tbe firm of Judd, Walker & Co. No separate relief being prayed for, or sought, no judgment can be rendered against either of tbe parties in bis individual capacity. Tbe plaintiff does not here sue for the debts due tbe old firm of Judd, Walker & Co., of wbicb be was a member, nor could be maintain such suit in bis individual capacity *54without joining as plaintiffs or defendants tlie other members of said firm. Nor can the defendants as surviving members of the second firm of Judd, Walker & Co., be held liable for the individual debts or delinquencies of either member of said firm. We are unable to see, therefore, that the matter stricken from the complaint is material in any point of view. The order appealed from is affirmed.